DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
 
Response to Amendment
The Amendment filed 08/03/2021 has been entered. Claims 9 and 14 were cancelled. Claims 1-8, 10-13 and 15-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8 and 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner specifically acknowledges Goggin (U.S. Pre-Grant Publication No. 2007/0163933) does not teach wherein a lowermost section of said inlet port is below a topmost section of said impeller. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parcell (U.S. Pre-Grant Publication No. 2013/0146525). Parcell teaches wherein a lowermost section of said inlet port is below a topmost section of said impeller (see annotated figure 9 below).


    PNG
    media_image1.png
    529
    748
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parcell (U.S. Pre-Grant Publication No. 2013/0146525).

As per claim 1, Parcell discloses a swimming pool pump comprising: a strainer housing (14; figure 9) having an inlet port (9) through which water flows and a deflector adjacent to said (see annotated figure 9 below); an impeller (26) that is inserted into an impeller shell (22) that is in fluid communication with said strainer housing (as shown; figure 9) and having an outlet port above said impeller (as shown; figure 9); a motor that rotates said impeller (motor driving impeller 26; paragraph [0047]); wherein said deflector forms a cavity into which said water flows before being redirected by said deflector (cavity defined by strainer member 10 and the deflector formed therein; figure 9); and wherein a lowermost section of said inlet port is below a topmost section of said impeller (see annotated figure 9 below).  

    PNG
    media_image1.png
    529
    748
    media_image1.png
    Greyscale

As per claim 2, Parcell discloses the swimming pool pump of claim 1, and further discloses a strainer (10) that is inserted into said strainer housing (14).  

(rear side 39 of strainer 10 forms an indentation to accommodate top surface 62 deflecting flow; figures 7, 8).  

As per claim 4, Parcell discloses the swimming pool pump of claim 1, and further discloses a spacer that is removably attached to said impeller shell (o-ring seals are spacers that are removable to the impeller shell; figure 9).  

    PNG
    media_image2.png
    628
    775
    media_image2.png
    Greyscale

As per claim 6, Parcell discloses the swimming pool pump of claim 1, and further discloses wherein said topmost section of said deflector is higher than said topmost section of said impeller (the flow deflecting top surface 62 is higher than the impeller 26; figure 9).  

As per claim 7, Parcell discloses the swimming pool pump of claim 1, and further discloses wherein said strainer housing is sealably attached to said impeller shell and said motor is sealably attached to said impeller shell (via o-rings shown; figure 9).  

As per claim 8, Parcell discloses the swimming pool pump of claim 1, and further discloses a cover (18) that is sealably attached to said strainer housing (as shown; figure 9).  

As per claim 15, Parcell discloses a swimming pool pump comprising: a cavity into which water from an inlet port flows before flowing into a strainer housing (14; figure 9) that is in fluid communication with an impeller shell (22); an impeller (26) within said impeller shell that is rotated by a motor (motor driving impeller 26; paragraph [0047]); wherein a lowermost section of said inlet port is below a topmost section of said impeller: and wherein said impeller shell has an outlet port above said impeller (see annotated figure 9 below).  

    PNG
    media_image1.png
    529
    748
    media_image1.png
    Greyscale


(10) that is inserted into said strainer housing (as shown; figure 9).  

As per claim 17, Parcell discloses the swimming pool pump of claim 16, and further discloses wherein said strainer includes an indentation to accommodate the presence of said cavity and aligns said strainer within said strainer housing (rear side 39 of strainer 10 forms an indentation to accommodate top surface 62 deflecting flow; figures 7, 8).  

As per claim 18, Parcell discloses the swimming pool pump of claim 16, and further discloses a cover (18) that is sealably attached to said strainer housing (as shown; figure 9).

Allowable Subject Matter
Claims 10-13 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 contains allowable subject matter “wherein a topmost section of said deflector is higher than a topmost section of said inlet port”.  
In the closest prior art, Parcell teaches the swimming pool pump of claim 1. However, Parcell’s topmost section of the deflector is not higher than the topmost section of the inlet port.
In another prior art, Goggin teaches a swimming pool pump having a deflector at the inlet. However, Goggin’s deflector (130) does not have any portion higher than the topmost portion of inlet (120).  
No prior art of record sufficiently teaches a deflector having a portion located higher than the inlet port. Therefore it would not have been obvious to one of ordinary skill in the art to .

The following is an examiner’s statement of reasons for allowance: 

Claim 10 also contains allowable subject matter wherein a top section of said deflector is higher than a top section of said inlet port similar to the allowable subject matter of claim 5.
Claims 11-13 are also allowed by virtue of their dependency on claim 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745